1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA

10
11   PETAR MRKONJIC,                               Case No. 2:15-cv-2255-JAK-JC
12                    Plaintiff,
                                                   JUDGMENT
13
     v.                                            JS-6
14
     DELTA FAMILY -CARE
15   & SURVIVORSHIP PLAN, an ERISA
     PLAN; DELTA RETIREMENT PLAN,
16   an ERISA plan; THE
     ADMINISTRATIVE COMMITTEE OF
17   DELTA AIR LINES, INC., a plan
     administrator, DOES 1 through 10,
18   inclusive,
19                    Defendants.
20
21
           Judgment is entered in favor of Plaintiff and against Defendants on Plaintiff’s
22
     claims that the decision of the Administrative Committee of Delta Air Lines, Inc.
23
     does not conform to the judgment entered in Mrkonjic I, No. CV 10-2087, ECF No.
24
     114. Plaintiff is entitled to a payment based on the following formula from September
25
     23, 2004 forward: long-term disability benefit amount he should be awarded, offset
26
     on a monthly basis by the sum of Social Security benefits, worker’s compensation
27
     benefits, and retirement benefits; provided, however, if in any month, the offsets
28
                                               1
1    exceed the long-term disability benefit amount, Plaintiff does not owe any amount as
2    over-payment. The correct recalculation of offsets results in a net amount of
3    $74,114.43 owed by Defendants to Plaintiff as of August 1, 2018. This method of
4    calculation results in an ongoing obligation that Defendants shall pay Plaintiff $46.52
5    on a monthly basis, so long as Plaintiff continues to meet eligibility criteria set forth
6    by the Plan, including but not limited to ongoing disability, and subject to future
7    changes if the offset amounts for Social Security benefits, worker’s compensation
8    benefits, and/or retirement benefits change over time.
9          The Court awards Plaintiff the aforementioned $74,114.43 as of August 1,
10   2018, plus pre-judgment interest at the rate called for by 28 U.S.C. § 1961 from
11   August 1, 2018, to the date of the entry of this judgment. The amount of pre-judgment
12   interest shall be calculated consistent with the Court’s August 23, 2019 Order. Dkt.
13   86. The judgment is issued subject to post-judgment interest at the legal rate called
14   for by 28 U.S.C. § 1961.
15         Defendants shall also pay $146,320.00 in attorney’s fees to Plaintiff pursuant
16   to the award made by the Court in this action.
17         The Court enters judgment in favor of Defendants and against Plaintiff on
18   Plaintiff’s claim for life insurance benefits or premiums. Plaintiff shall collect
19   nothing on that claim.
20         Any award of costs shall be made in response to an appropriate application by
21   Plaintiff presented pursuant to the Local Rule 54. As provided in Local Rule 54-4,
22   the request for costs shall not include items taxable as costs on appeal.
23         IT IS SO ORDERED.
24
25
     Dated: August 26, 2019                  __________________________________
26                                           JOHN A. KRONSTADT
27                                           UNITED STATES DISTRICT JUDGE

28
                                               -2-
